IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0707
                             Filed November 17, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JIMMY JACOBY CARR,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Michael D.

Hooper, Judge.



       The defendant challenges his convictions and sentences. AFFIRMED IN

PART, VACATED IN PART, AND REMANDED.



       Martha J. Lucey, State Appellate Defender, and Josh Irwin, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Tyler J. Buller (until withdrawal)

and Thomas E. Bakke, Assistant Attorneys General, for appellee.



       Considered by Bower, C.J., Tabor, J., and Potterfield, S.J.* Buller, J., takes

no part.

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


POTTERFIELD, Senior Judge.

       Following an incident at a gas station in 2020, Jimmy Carr was charged with

attempted murder of a peace officer (count I), robbery in the first degree (count II),

assault on a peace officer while using or displaying a dangerous weapon

(count III), interference with official acts while using or displaying a dangerous

weapon (count IV), and felon in possession of a firearm (count V). A jury acquitted

him of attempted murder; found him guilty of lesser-included charges of counts III

and IV—assault and interference with official acts, respectively; and found him

guilty as charged of first-degree robbery and felon in possession of a firearm.

       Carr appeals,1 arguing (1) the district court erred in not giving the specific

instruction on implicit bias that he requested; (2) the court erred in overruling his

objection to the instruction on participation in a public offense because it contained

an inaccurate statement of law; (3) there is insufficient evidence to support his

conviction for assault because the State’s theory was that Carr assaulted the police

officer by drawing and firing a gun, which the jury implicitly rejected when it

acquitted Carr of attempted murder, assault on a peace officer while using or

displaying a dangerous weapon, and interference with official acts while using or

displaying a dangerous weapon; (4) there is insufficient evidence to support his

conviction for first-degree robbery; (5) the district court abused its discretion in

denying his motion for new trial on the assault and first-degree-robbery



1 Carr applied for discretionary review, asking for review of the sufficiency of the
evidence on his assault conviction—a simple misdemeanor—claiming that
otherwise Carr would not be afforded substantial justice. See Iowa R. App.
P. 6.106(2). Our supreme court granted Carr’s application before transferring the
case to us.
                                          3


convictions; and (6) even if there is sufficient evidence to support both the assault

and the first-degree robbery convictions, the two should have merged.

I. Background Facts and Proceedings.

       On May 2, 2020, just before 8:00 a.m., Carr and a female friend walked into

a Council Bluffs convenience store.2 Carr picked up a gas can before one of the

workers, Dakota, heard Carr and the woman discussing how they forgot to bring

money. Then Carr put the gas can under his shirt and exited the store without

paying; his friend followed a few seconds later. After double checking that Carr

had not paid, Dakota took a few steps outside and asked Carr to come back and

return the gas can. Carr walked toward him; Dakota believed Carr was intending

to hand the gas can over.

       As Carr exited the store, Officer Michael Roberts pulled up, intending to get

a cup of coffee. Officer Roberts walked up to Dakota and Carr and immediately

asked if the gas can was paid for; Dakota told him it was not. Carr continued to

hold the gas can in his right hand and had his left hand in a pocket. According to

Officer Roberts, he told Carr to remove his hand from his pocket so they could talk;

Carr reponded, “I got this, it’s all good” and started pacing slightly. Officer Roberts

again ordered him to remove his hand from his pocket and, when Carr did not

comply, moved to handcuff Carr. Officer Roberts testified he grabbed the hand

holding the gas can while he reached for his handcuffs; Carr “made a stutter step,”

and Officer Roberts shoved him. “[I]mmediately after that shove, [Officer Roberts]



2The convenience store had cameras recording from several angles both inside
and outside of the store. A number of videos of the time period at issue were
entered into evidence at trial.
                                          4


heard a pop. And then [Carr] hit[] a stand of windshield wiper fluid, and [Officer

Roberts saw] out of the corner of [his] eye something flying.” It was a gun. Carr

got up and, believing Carr was running toward the gun, Officer Roberts shoved

Carr a second time. According to Officer Roberts, he “kind of push[ed] him forward,

closer to the gun. And [Carr got] up quick again. And he[ was] within a few feet,

and he start[ed] leaning over for the gun, and [Officer Roberts drew] his service

weapon and fire[d] two rounds at him.” One of the bullets hit Carr and lodged in

his buttock.

       Once backup arrived, Carr was taken into custody. He was taken to the

hospital, and the clothing he was wearing—including boxers, athletic shorts, and

jeans—was retained as evidence. The gun Officer Roberts saw “flying” remained

on the ground where it fell until it was also recovered.

       Carr was charged with attempted murder of a peace officer (count I),

robbery in the first degree (count II), assault on a peace officer while using or

displaying a dangerous weapon (count III), interference with official acts while

using or displaying a dangerous weapon (count IV), and felon in possession of a

firearm (count V). He pled not guilty and proceeded to a jury trial.

       At trial, the prosecutor elicited testimony from Dakota that after Officer

Roberts first told Carr to put his hands up, Carr “flashed something or his waistband

or something.” Dakota testified, “Officer Roberts was yelling, ‘Freeze, stop,’ and I

heard disfire [sic]. I don’t know whose gun went off first. Next thing you know,

Officer Roberts is grabbing his gun.”         During his testimony, Officer Roberts

admitted he “never saw the pistol on” Carr. But he testified that later, when Carr

was being taken into custody, he asked Carr about the gun and Carr’s response
                                          5


was, “I need to protect myself.” Officer Roberts took this to mean Carr admitted

the gun was his.

       One of the crime scene investigators from the Council Bluffs Police

Department testified at trial. She testified they recovered only two bullet casings

from the scene—both fired from Officer Roberts’s gun. A third casing was found

still in the chamber of the gun that was recovered. The only recovered bullet was

the one lodged in Carr’s body. The investigator also observed “a defect, a hole, in

the wall that may have been caused by a fired bullet in the side of the building.” It

was never confirmed to be a bullet hole—no bullet was recovered and no

reconstructions of the scene was completed. And the investigator could not say

whether the cartridges Officer Robert had in his gun—9 mm—or the cartridges in

the recovered gun—.380 ACP—may have caused it. The investigator also testified

about the clothing taken from Carr at the hospital; the front pockets of his jeans did

not have any defects—no holes from a bullet or otherwise. The athletic shorts he

was wearing under the jeans had a defect in one of the pockets; the investigator

could not testify about what caused it. She testified she used an infrared camera

to look for gunshot residue inside the pockets of the athletic shorts and did not

observe any. When asked by defense counsel, the investigator agreed her report

did not list the pockets as being tested but testified she remembered completing

the testing.

       Carr rested without presenting a defense.

       The jury acquitted Carr of attempted murder of a peace officer. It found him

guilty of lesser-included charges on both count III and IV—assault as part of

assault on a peace officer while using or displaying a dangerous weapon and
                                          6


interference with official acts as a lesser included of interference with official acts

while using or displaying a dangerous weapon. The jury also convicted Carr of

first-degree robbery and felon in possession of a firearm.

       Carr filed what he called a combined motion in arrest of judgment and for

new trial. In the motion, Carr considered the elements of the various charged

crimes and, based on the jury’s overall verdict, argued it found he “possessed a

firearm but did not display or use that firearm.” He claimed there was insufficient

evidence to support his conviction for first-degree robbery and assault and argued

arrest of judgment was the proper remedy. Carr moved for new trial based on an

improper statement made by the prosecutor and an alleged issue involving

whether his jury pool was comprised of a fair cross section of the community.

       The court took up the motions before sentencing Carr.              After some

discussion about case law and Carr’s motion, the court stated it would “consider

[Carr’s claims of insufficient evidence] as a motion for new trial” and “weigh the

evidence in total, consider the credibility of each witness” and determine if “there’s

a miscarriage of justice.” After arguments from Carr and the State, the court

broadly denied Carr’s motion.

       Carr was sentenced to twenty-five years in prison for first-degree robbery

with a 70% mandatory minimum and five years for being a felon in possession of

a firearm, he was ordered to serve those two sentences concurrently. The court

also sentenced Carr to thirty days for assault and interference with official acts,

with those two sentences served concurrently.

       Carr appeals.
                                             7


II. Discussion.

       A. Jury Instructions.

       1. Implicit Bias.

       Carr is African American; he asked the district court to give the jury the

instruction on implicit bias that was proposed by the “Achieving an Impartial Jury”

Project (AIJ Project), which states:

              Our system of justice depends on judges like me and jurors
       like you being able and willing to make careful and fair decisions.
       Scientists studying the way our brains work have shown that, for all
       of us, our first responses are often like reflexes. Just like our knee
       reflexes, our mental responses are quick and automatic. Even
       though these quick responses may not be what we consciously think,
       they could influence how we judge people or even how we remember
       or evaluate the evidence.
              Scientists have taught us some ways to be more careful in our
       thinking that I ask you to use as you consider the evidence in this
       case:
              Take the time you need to test what might be reflexive
       unconscious responses and to reflect carefully and consciously
       about the evidence.
              • Focus on individual facts, don’t jump to conclusions that may
       have been influenced by unintended stereotypes or associations.
              • Try taking another perspective. Ask yourself if your opinion
       of the parties or witnesses or of the case would be different if the
       people participating looked different or if they belonged to a different
       group.
              • You must each reach your own conclusions about this case
       individually, but you should do so only after listening to and
       considering the opinions of the other jurors, who may have different
       backgrounds and perspectives from yours.
              Working together will help achieve a fair result.

AIJ   Project,    Toolbox,    Am.      Bar       Ass’n   17–20   (footnotes   omitted),

https://www.americanbar.org/content/dam/aba/publications/criminaljustice/voirdir

e_toolchest.pdf (last visited Oct. 12, 2022); see also State v. Williams, 929 N.W.2d

621, 632–33 (Iowa 2019).
                                          8


       The prosecutor resisted, arguing the court “should stick with the model.

That’s what happened in [Williams].        The [s]upreme [c]ourt certainly did not

disapprove of the proposed instruction, but they specifically approved of the model.

I’m not a fan of messing around with models too much, so our position would be

we should give the model.” The court denied Carr’s request, stating the instruction

from State v. Lilly, 930 N.W.2d 293, 297 (Iowa 2019) plus model instruction 100.8

“covers everything, has been used and has been approved, obviously, and with

those two together I think covers everything that would need to be covered.” The

court ultimately instructed the jury as follows:

               You must determine Jimmy Carr’s guilt or innocence from the
       evidence, and the law in these instructions. You must consider all of
       the instructions together. No one instruction includes all the
       applicable law. My duty is to tell you what the law is. Your duty is to
       accept and apply this law and to decide all fact questions.
               As you consider the evidence, do not be influenced by any
       personal sympathy, bias, prejudices or emotions. It is common to
       have hidden or implicit thoughts that help us form our opinions. You
       are making very important decisions in this case. You must evaluate
       the evidence carefully. You must avoid decisions based on things
       such as generalizations, gut feelings, prejudices, fears, sympathies,
       stereotypes, or inward or outward biases. The law demands that you
       return a just verdict, based solely on the evidence, your reason and
       common sense, and these instructions. As jurors, your sole duty is
       to find the truth and do justice.

See generally Iowa State Bar Ass’n, Iowa Crim. Jury Instruction 100.8. The court

also instructed the jury:

              Reach your verdict without discrimination. In reaching your
       verdict, you must not consider Jimmy Carr’s race, color, religious
       beliefs, national origin or sex. You are not to return a verdict for or
       against Jimmy Carr unless you would return the same verdict without
       regard to his race, color, religious beliefs, national origin or sex.

See Lilly, 930 N.W.2d at 297. Carr maintains the district court erred in refusing to

give the specific implicit-bias instruction that he requested.
                                          9


       “Iowa law permits—but does not require—cautionary instructions that

mitigate the danger of unfair prejudice.” State v. Plain, 898 N.W.2d 801, 816 (Iowa

2017). “We review the issuance or denial of a requested cautionary instruction for

abuse of discretion and only reverse if the district court’s decision rested on

grounds or reasoning that were clearly untenable or clearly unreasonable.” Id. An

erroneous application of law, such as the wrong belief the court is without the

authority to give an instruction, constitutes an abuse of discretion. See id. at 816–

17 (finding the refusal to give an instruction because of an erroneous belief the

court lacked the authority to give the instruction was an error of law, which

constituted an abuse of discretion). Even when the court abuses its discretion in

refusing a requested jury instruction, we only reverse if the refusal “results in

prejudice to the complaining party.” Id. at 817 (citation omitted).

       Carr suggests the district court refused to give the requested instruction

because it differs from Iowa’s model jury instruction on implicit bias and has not

yet been explicitly endorsed by the Iowa Supreme Court3; he maintains this basis

for refusal is an erroneous application of the law. But unlike in Plain, the district

court here did not wrongly believe it lacked authority to give Carr’s requested

instruction. See id. And there is a distinction between refusing to give a jury

instruction because of a failure to recognize (and therefore, exercise) the court’s

discretion to do so and recognizing the court may give a requested instruction but

deciding to give different, already-approved instruction. See Williams, 929 N.W.2d

at 633 (finding no abuse of discretion when district court used model instruction


3Carr recognizes it was the prosecutor who made this argument and the district
court did not specifically adopt it when rejecting Carr’s requested instruction.
                                           10


100.8 instead of the AIJ Project instruction the defendant requested because “the

district court did not conclude it lacked authority to give an implicit-bias instruction.

Rather, it found that [model instruction 100.8] adequately addressed the concern”).

       The district court did not abuse its discretion in choosing to give implicit-bias

instructions other than the one requested by Carr. That said, nothing we have

seen in the decisions of our supreme court and nothing we have said here is meant

to suggest courts should not give the AIJ Project instruction when asked. Cf.

Williams, 929 N.W.2d at 633 (pointing out that just because the model instruction

was appropriately given “does not mean, of course, that it would have been an

abuse of discretion to use [the AIJ Project] instruction”).

       2. Participating in a Public Offense.

       Carr objected to the court giving the jury instruction 16, participating in a

public offense, which states: “A person participates in a crime beginning with the

first act done toward the commission of the crime and ending when a person has

been arrested or has escaped from pursuers. A person participates in a crime

regardless if he is successful in committing it.” Iowa State Bar Ass’n, Iowa Crim.

Jury Instruction 200.6. He argued:

       I don’t believe that the ongoing nature of the acts that is described in
       [i]nstruction 16 is appropriate for this case. I would give the Court an
       example of where when a person, beginning with a first act done
       towards the commission of a crime and ending when a person has
       been arrested or has escaped from pursuers.
               If you were to think of regular thefts, which is the intent to
       permanently deprive someone of property, if I were to take property
       from [the prosecutor], walk out and intend to permanently deprive
       him of that property, walk out of the courtroom and decide two
       minutes later that I actually did not want to deprive him of that
       property and I came back and returned it to [him], I have not been
       arrested and I have not escaped. Therefore, I believe that this jury
       instruction is not appropriate for this case.
                                             11



The prosecutor responded that the instruction was “an accurate statement of the

law and it ought to stay in the package.” The district court agreed it was an

accurate statement of law and overruled Carr’s objection.

         During the State’s rebuttal closing argument, the State referenced

instruction 16 when discussing the State’s theory of why Carr was guilty of robbery

in the first degree, stating:

                 Under the theory that once you walk out the door the theft is
         complete, there would never be a robbery, it’d just be a whole
         different deal. It’s like, oh, I got out, once I get out the door, olly olly
         oxen free, no robbery for me. You know, I can beat the crap out of
         somebody, you know, assault ‘em, or I can point a gun at ‘em, it’s a
         whole different deal, but it’s not a robbery, right? That’s not the way
         it works. If you’re using the assault to get away from the scene. And
         he’s not even off the property yet. If you’re using the assault to get
         away from the scene and assist you, that’s part of the escape.
                 And you have another instruction, I feel like it’s
         [instruction]16 . . . . But it says a person commits a crime with the
         first act toward committing it and it’s not complete till they’re arrested
         or they escape from pursuers. So the whole the theft, hasn’t got
         away with it, he got out the door and a fairly vigilant clerk spots him,
         heads down, says, hey, get back here. That doesn’t make him not
         guilty that he goes, “Oops, you caught me.” That just means that,
         you know, he’s trying to figure out, well, what’s the best thing to do.

The jury found Carr guilty of first-degree robbery.

         On appeal, Carr claims that the instruction was a misstatement of law

because the instruction wrongly “indicates that only two circumstances could end

Carr’s participation in theft: arrest or escape.” But, according to Carr, “section

702.13[4] contemplates that a person could be participating in a public offense


4   Iowa Code section 702.13 states:
         A person is “participating in a public offense,” during part or the entire
         period commencing with the first act done directly toward the
         commission of the offense and for the purpose of committing that
         offense, and terminating when the person has been arrested or has
                                           12


during part of the period commencing with the first act toward commission of the

offense and ending with either arrest or escape, but not necessarily continuously

participating in the offense until one of those events occurs.”5

       The State responds that Carr’s complaint about instruction 16 is based on

a misunderstanding because the “participating in a public offense” instruction does

not apply to robbery in the first degree. We agree with the State. As charged here,

robbery does not require “participation in a public offense”—which is a term of art.6

Instead, the operative questions are whether Carr had a specific intent to commit

theft and whether, “to assist or further the commission of the intended theft or the

person’s escape from the scene thereof with or without the stolen property,” he



        withdrawn from the scene of the intended crime and has eluded
        pursuers, if any there be. A person is “participating in a public
        offense” during this period whether the person is successful or
        unsuccessful in committing the offense.
(Emphasis added.)
5 This is not the same objection Carr made at trial; Carr did not ask the district court

to add words so the instruction mirrored section 702.13. See Grefe & Sidney v.
Watters, 525 N.W.2d 821, 824 (Iowa 1994) (“Objections to the court’s instructions
must specify the subject of the objection and the grounds of the objection. Further,
the objection must be sufficiently specific to alert the trial court to the basis of the
complaint so that if error does exist the court may correct it before placing the case
in the hands of the jury.” (citing now Iowa R. Civ. P. 1.924)); see also State v.
Maghee, 573 N.W.2d 1, 8 (Iowa 1997) (“Rules relating to civil jury instructions
apply to criminal trials.”).
6 Cf. State v. Liggins, 557 N.W.2d 263, 267 (Iowa 1996) (finding no error when

court gave instruction on participating in public offense for felony-murder charge
because “[a] conviction for first-degree murder premised on felony murder requires
a finding that a defendant was ‘participating’ in a forcible felony. Therefore, it is
important to define ‘participation’”); see also Iowa Code §§ 321.279(3)(a)
(providing a person commits a class “D” felony if they attempt to elude a peace
officer while exceeding the speed limit by at least twenty-five miles per hour and
“[t]he driver is participating in a public offense, as defined in section 702.13”), 703.2
(defining joint criminal conduct as “[w]hen two or more persons, acting in concert,
knowingly participate in a public offense, [and] each is responsible for the acts of
the other done in furtherance of the commission of the offense or escape
therefrom . . . .” (emphasis added)).
                                          13


committed an assaultive or threatening act.7 See Iowa Code § 711.1. The State

did not have to prove whether Carr was still in the process of committing a theft at

the time of any alleged assaultive or threatening action; the State had to prove

Carr “committed as assault on” Officer Roberts or “purposely put [him] in fear of

immediate serious injury” in order to carry out a theft or assist Carr in escaping

from the scene.

       The State argues this should end our analysis—Carr’s claim instruction 16

incorrectly defines the period for first-degree robbery misses the mark because the

complained-of instruction doesn’t apply to first-degree robbery.         But to what

charged crime or crimes does instruction 16 apply? Carr objected to the instruction

being given, arguing “the ongoing nature of the acts that is described in [i]nstruction

16 is [not] appropriate for this case.” The State resisted, broadly asserting the

instruction was an “accurate statement of the law,” and the court gave the

instruction over Carr’s objection. Nothing in the jury instructions themselves tie

instruction 16 to any of the crimes; no marshalling instruction incorporates or



7This is similar to the instruction the jury was given for first-degree robbery, which
neither the State nor Carr contested. Instruction 21 states:
        [T]he State must prove all of the following elements of robbery in the
        first degree:
                1. On or about the 2nd day of May, 2020, Jimmy Carr had
        the specific intent to commit a theft.
                2. To carry out his intention or to assist him in escaping from
        the scene, with or without the stolen property, Jimmy Carr:
                a. Committed an assault on Michael Roberts, or
                b. Purposely put Michael Roberts in fear of immediate
        serious injury.
                3. Jimmy Carr:
                a. Purposely inflicted or attempted to inflict a serious injury
        on Michael Roberts, or
                b. Was armed with a dangerous weapon.
                                            14


references instruction 16. The only indication of how to use the “participating in a

public offense” instruction came from the prosecutor during the State’s rebuttal

closing argument, when he urged the jury to use the instruction when considering

the first-degree-robbery charge. It would be unfair to allow the State to argue for

the inclusion of the jury instruction to the district court, rely on the instruction in its

closing argument to the jury about why it should convict Carr of robbery, and then—

after the jury has done so—take the position on appeal that the instruction is

unrelated to the crime so there is no need for our review. Cf. State v. Duncan, 710

N.W.2d 34, 43 (Iowa 2006) (“A party who has, with knowledge of the facts,

assumed a particular position in judicial proceedings is estopped to assume a

position inconsistent therewith to the prejudice of the adverse party.” (citation

omitted)); Wilson v. Liberty Mut. Grp., 666 N.W.2d 163, 166 (Iowa 2003)

(describing judicial estoppel as “a ‘common sense’ rule, designed to protect the

integrity of the judicial process by preventing deliberately inconsistent—and

potentially misleading—assertions from being successfully urged in succeeding

tribunals”).

       The district court erred in giving instruction 16. See Liggins, 557 N.W.2d at

267 (“We review jury instructions to decide if they are correct statements of the law

and are supported by substantial evidence.”). But “[e]rror in a particular instruction

does not require reversal unless the error was prejudicial to the complaining party.”

State v. Hanes, 790 N.W.2d 545, 548 (Iowa 2010). “When a court erroneously

gives . . . a jury instruction, ‘we presume prejudice and reverse unless the record

affirmatively establishes there was no prejudice.’” State v. Mathis, 971 N.W.2d

514, 520 (Iowa 2022) (citation omitted). “When the error is not of constitutional
                                         15


magnitude, the test of prejudice is whether it sufficiently appears that the rights of

the complaining party have been injuriously affected or that the party has suffered

a miscarriage of justice.” Id. And “[o]ur analysis of prejudice is . . . influenced by

an evaluation of whether a jury instruction could reasonably have misled or

misdirected the jury.” Hanes, 790 N.W.2d at 551.

       We cannot find Carr was prejudiced by the inclusion of instruction 16. Carr’s

theory—raised at trial and again in his appeal brief—is that because he wanted to

return the stolen gas can and was in the process of doing so when Officer Roberts

engaged with him, any attempted theft was complete and any assaultive or

threatening behavior that came after cannot be part of a robbery. He maintains it

was the improper wording of instruction 16 that stopped him from succeeding on

this theory. But the district court should not have given the instruction Carr now

wants to apply to first-degree robbery.8 And even if the jury applied instruction 16

as written to the robbery charge, the instruction did not expand the period for which

the jury was to consider Carr’s actions to determine if he committed a robbery.

The jury was properly instructed that it was allowed to consider the time “after” an

intended theft when determining if Carr committed a robbery:

       [T]he Iowa Legislature has proscribed conduct which would not have
       constituted robbery at common law. Without question [section 711.1]
       expands the time span in which the required assault or threat of
       physical violence can occur. Explicitly included within this statutory
       definition of robbery is an assault committed after a theft has been
       completed but which furthered the offender’s escape.

State v. Jordan, 409 N.W.2d 184, 186 (Iowa 1987) (internal citation omitted).


8 As we already stated, as a matter of law, participating in a public offense does
not apply to this crime. And Carr did not request the addition of “part of” to
instruction 16 when he raised his objection to the district court.
                                          16


         Because this record affirmatively establishes Carr was not prejudiced by the

improper instruction, we will not reverse his conviction for first-degree robbery.

         B. Sufficiency of the Evidence.

         Carr challenges the sufficiency of the evidence supporting his convictions

for assault and first-degree robbery. Based on a recent change in case law, there

is no error-preservation requirement to challenge sufficiency of the evidence on

appeal. See State v. Crawford, 972 N.W.2d 189, 202 (Iowa 2022). We review for

correction of errors at law. Id. “In conducting that review, we are highly deferential

to the jury’s verdict.” Id. “In determining whether the jury’s verdict is supported by

substantial evidence, we view the evidence in the light most favorable to the State,

including all ‘legitimate inferences and presumptions that may fairly and

reasonably be deduced from the record evidence.’” Id. (citation omitted).

         1. Assault.

         For the jury to properly convict Carr of assault, the State had the burden to

prove:

                1. On or about the 2nd day of May, 2020, Jimmy Carr did an
         act which was intended to cause pain or injury or result in physical
         contact which was insulting or offensive or placed Michael Roberts
         in fear of an immediate physical contact which would have been
         painful, injurious, insulting or offensive to Michael Roberts.
                2. Jimmy Carr had the apparent ability to do the act.

Assault is a specific-intent crime. See, e.g., State v. Fountain, 786 N.W.2d 260,

265 (Iowa 2010). It requires not only that Carr intended to cause pain or injury or

result in physical contact which was insulting or offensive or placed Officer Roberts

in fear of an immediate physical contact which would have been painful, injurious,
                                        17


insulting or offensive to Michael Roberts, but also an overt act by Carr. See State

v. Heard, 636 N.W.2d 227, 230–32 (Iowa 2001).

       Carr argues there is insufficient evidence in the record to establish he took

any action with the intent to cause pain or injury to Officer Roberts or to place

Officer Roberts in fear of an immediate physical contact that would have been

painful or injurious. Carr claims the jury’s acquittal of him of the charges that

involved using or displaying a dangerous weapon shows the jury found he never

used or displayed the recovered gun.

       First, the jury was asked to and returned only a general verdict—the jury

made no specific findings of fact that we can now rely on. See Clinton Physical

Therapy Servs. P.C. v. John Deere Health Care, Inc., 714 N.W.2d 603, 610 (Iowa

2006) (comparing general verdicts, “in which the jury only makes a finding in favor

of one party over the other party, “with special verdicts and general verdicts

supplemented with written interrogatories). And second, even if the jury concluded

that Carr never displayed or intentionally discharged the gun, it still could have

found that Carr went for a gun on his person rather than removing his hand from

his pocket—as Officer Roberts ordered. Carr’s action of rooting around in his

pocket attempting to free the gun to pull it on Officer Roberts—whether he was

successful in his goal or not—was an act done with the intention to put Officer

Roberts in fear of immediate physical contact (a gunshot) that would have been

painful or injurious.

       When arguing Carr’s post-trial motions to the district court, Carr’s attorney

claimed this could not be the facts the jury found because that would constitute

“using” the dangerous weapon. But the jury was never instructed on what it meant
                                         18


to “use” the weapon. A common definition of “use” is “to put into action or service.”

Use, Merriam Webster, https://www.merriam-webster.com/dictionary/use (last

visited Nov. 9, 2022); see also State v. Gonzalez, 718 N.W.2d 304, 308 (Iowa

2006) (“We may consult a dictionary in order to determine the ordinary meanings

of words used by the legislature.”). That Carr was unable to retrieve the gun from

his pocket and point it at Officer Roberts could be understood to show he did not

actually “use” (or display)9 the gun. But failing to pull the gun on Officer Roberts

does not change the fact Carr made an overt action and the intended result of that

action was to place Officer Roberts in fear of immediate physical contact that was

painful or injurious.

       Substantial evidence supports Carr’s conviction for assault.

       2. First-Degree Robbery.

       Next, building off his sufficiency-of-the-evidence argument on his assault

conviction, Carr argues there is not substantial evidence he committed first-degree

robbery. For the jury to properly convict Carr of robbery in the first degree, the

State had to prove:

               1. On or about the 2nd day of May, 2020, Jimmy Carr had
        the specific intent to commit a theft.
               2. To carry out his intention or to assist him in escaping from
        the scene, with or without the stolen property, Jimmy Carr:
               a. Committed an assault on Michael Roberts, or
               b. Purposely put Michael Roberts in fear of immediate
        serious injury.
               3. Jimmy Carr:


9 See State v. Hall, No. 15-1467, 2016 WL 4543891, at *2 (Iowa Ct. App. Aug. 31,
2016) (noting there was no definition of “display” within the statute on interference
of official acts or in case law; using the common definition of the word to determine
the defendant displayed an open pocket knife because he “exhibited the knife to
the sight of” the officer).
                                         19


              a. Purposely inflicted or attempted to inflict a serious injury
        on Michael Roberts, or
              b. Was armed with a dangerous weapon.

Carr challenges the second element, claiming he neither committed an assault nor

purposely put Officer Roberts in fear of immediate serious injury. As we have

already concluded there is substantial evidence to support the jury’s determination

Carr assaulted Officer Roberts, we do not consider this further.

       C. Motion for New Trial.

       Carr argues the district court was wrong to deny his motion for new trial; he

claims the weight of the credible evidence is contrary to the jury’s finding of guilt

for assault and first-degree robbery. “We review a trial court’s ruling on a motion

for new trial for an abuse of discretion.” State v. Shanahan, 712 N.W.2d 121, 135

(Iowa 2006). “Except in the extraordinary case where the evidence preponderates

heavily against the verdict, trial courts should not lessen the jury’s role as the

primary trier of facts and invoke their power to grant a new trial.” Id.

       The State contests error preservation because Carr argued for a different,

incorrect standard to the district court. But because Carr brought the motion for

new trial and ultimately got the ruling he now contests, we conclude error was

preserved.    See Crawford, 972 N.W.2d at 198 (“When we speak of error

preservation, all we mean is that a party has an obligation to raise an issue in the

district court and obtain a decision on the issue so that an appellate court can

review the merits of the decision actually rendered.”); Segura v. State, 889 N.W.2d

215, 219 (Iowa 2017) (“[E]rror preservation does not turn on ‘hypertechnical’

challenges.”).
                                          20


       The main point of contention at trial was whether Carr drew a gun and

purposely fired at Officer Roberts. The jury seemingly concluded he did not—

acquitting Carr of attempted murder of a peace officer, assault on a peace officer

while using or displaying a dangerous weapon, and interference with official acts

while using or displaying a dangerous weapon.10 In an argument mirroring his

claims of insufficient evidence, Carr argues the weight of the evidence does not

support a finding Carr used and shot the gun at Officer Roberts. Without enough

evidence he used or shot the gun, Carr claims the weight of the evidence does not

support a determination he assaulted Officer Roberts or committed first-degree

robbery. But, as we stated in the section on sufficiency of the evidence, the State

did not need to prove Carr used or intentionally shot the gun for the jury to conclude

Carr assaulted Officer Roberts. The weight of the credible evidence supported a

finding Carr refused to remove his hand from his pocket when ordered and then

rooted around in his pocket, attempting to pull a gun free.11 This overt act,

combined with the intention to place Officer Roberts in fear of immediate physical

contact that would have been painful or injurious, constitutes assault. Accordingly,

the district court did not abuse its discretion in denying Carr’s motion for new trial.


10 These rejected charges share similar elements. The attempted-murder charge
required the jury to find Carr “specifically intended to cause the death of” Officer
Roberts; assault on a peace officer while using or displaying a dangerous weapon
required a finding Carr “intentionally pointed a firearm toward [Officer] Roberts or
displayed a dangerous weapon toward [Officer Roberts] in a threatening way”; and
interference with official acts while using or displaying a dangerous weapon
required that Carr “displayed or used a dangerous weapon.”
11 “‘When making a ruling on a motion for new trial, the trial court should state the

reasons for its ruling.’ When the trial court has failed to do so, we may review the
record to determine if there is a proper basis for the trial court’s ruling.” State v.
Moore, No. 16-1616, 2017 WL 4317298, at *3 (Iowa Ct. App. Sept. 27, 2017)
(quoting State v. Maxwell, 743 N.W.2d 185, 192 (Iowa 2008)).
                                         21


       D. Illegal Sentence: Merger.

       Carr challenges the legality of his sentences.       See State v. Negrete-

Ramirez, No. 07-1059, 2008 WL 4531532, at *1 (Iowa Ct. App. Oct. 1, 2008)

(“Merger implicates the legality of the sentence.      An illegal sentence can be

challenged at any time, and we can address the issue even if it was not expressly

addressed below.” (internal citations omitted)). He argues that, at most, there was

substantial evidence to establish he committed one assault. Because assault is a

lesser-included offense of robbery as charged here, “[i]f the robbery and assault

charges were predicated on a single assault, the two crimes should merge.” State

v. Nyomah, No. 17-1435, 2018 WL 3471605, at *1 (Iowa Ct. App. July 18, 2018).

But, if Carr committed multiple assaults, then merger is not required. See State v.

Clay, No. 14-0864, 2015 WL 4935606, at *6 (Iowa Ct. App. Aug. 19, 2015) (“Merger

is not required when each charged offense may be proven by a different criminal

act.” (citing State v. McKettrick, 480 N.W.2d 52, 56 n.2 (Iowa 1992) (noting merger

would not preclude “a conviction of both assault with intent to commit serious injury

and assault causing bodily injury” when the State proves that “a series of assaults

occurred”))).

       The State disputes there is only substantial evidence of one assault. But it

concedes that if we find only one assault was committed, then merger is the

appropriate remedy. Because we conclude there is substantial evidence of only

one assault, we agree with Carr that his conviction for assault should merge with

his conviction for first-degree robbery, we vacate his assault conviction and

remand for dismissal of that count. Cf. Negrete-Ramirez, 2008 WL 4531532, at

*2.
                                          22


III. Conclusion.

       The district court did not abuse its discretion in declining to give the specific

explicit-bias instruction Carr requested. It was an error to give the instruction on

participating in a public offense, but Carr was not prejudiced by the error.

Substantial evidence supports Carr’s convictions for assault and first-degree

robbery. But, because assault is a lesser-included of the robbery charge and there

is not substantial evidence of multiple assaults, Carr’s assault conviction should

merge with the robbery conviction. We vacate the assault conviction and remand

for dismissal of that count. Finally, the district court did not abuse its discretion in

denying Carr’s motion for new trial.

       AFFIRMED IN PART, VACATED IN PART, AND REMANDED.